Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1. The amendment filed 08/09/2022 has been entered.
2. Claims 1-20 are allowed.

Allowable Subject Matter
4. Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant invention is directed to an apparatus for uplink control information omission.
Prior art was found for the claims as follows:
• Corrigan (Non-Patent literature “Introduction to the Controller Area Network (CAN), author: Steve Corrigan, revised: May 2016”)
• Xiang (US Patent 7,746,781 B1)
• Koodli (US Patent 7,000,120 B1)

Examiner finds Applicant’s representative’s argument persuasive that neither Corrigan or Xiang or Koodli that would be the closest prior art specifically teach at least the limitation of "[process] or [add] … the one or more first frames on the data link layer, when the one or more padding bits are added on the data link layer and not added on the transport layer, or the payload on the transport layer, when the one or more padding bits are not added on the data link layer" as recited in amended independent claims 1, and also recited in substantially similar manner in independent claims 11 and 19.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412